                 Case 1:20-cv-02061-GHW Document 12 Filed 07/08/20 Page 1 of 1




USDC SDNY
DOCUMENT                                                                   ADAM I. KLEINBERG
ELECTRONICALLY FILED                                                       AKLEINBERG@SOKOLOFFSTERN.COM
DOC #:                                        July 7, 2020
DATE FILED: 7/8/20
        VIA ECF

        Honorable Gregory H. Woods
        United States District Court
                                                             MEMORANDUM ENDORSED
        Southern District of New York
        500 Pearl Street
        New York, NY 10007-1312
                                     Re:      Bishop v. 251 West 51 Hospitality Corp.
                                              Docket No. 20-cv-02061 (GHW)
                                              File No. 200094-P

        Your Honor:

               We represent the defendant in this matter. We write to request an extension of time for
        defendant to respond to the complaint, to August 5, 2020.

               Plaintiff’s counsel consented to this request and a stipulation is attached for the Court’s
        consideration. This is our first request for an extension of this deadline.

               Thank you for your consideration of this matter.

                                                             Respectfully submitted,

                                                             SOKOLOFF STERN LLP


                                                             Adam I. Kleinberg

        Attachment
        cc: All counsel of record (via ECF)


  Application granted. The deadline for Defendant to answer or otherwise respond to the Complaint is extended to
  August 5, 2020.
  SO ORDERED.

  Dated: July 8, 2020                                                _____________________________________
                                                                            GREGORY H. WOODS
                                                                           United States District Judge
